internal_revenue_service number release date index nos third-party contact - congressional contact date cc ita br05 plr-122091-03 legend m taxpayer n program a state statute a qap l m n o p dear taxpayer this is in response to your authorized representative's letters and submissions of date and other correspondence and submissions in which he requested on your behalf a ruling regarding a certain election available to participants in your m's n program a state low-income_housing tax_credit program we are pleased to address your concerns sec_42 of the internal_revenue_code code provides rules concerning the federal low-income_housing tax_credit sec_42 credit including the formula used to establish the aggregate credit dollar amount allocated to state housing agencies state housing agencies such as m are authorized to allocate sec_42 credits to qualified housing projects located in their jurisdiction each state_agency allocates sec_42 credits pursuant to the terms of its qualified_allocation_plan qap the sec_42 credit is claimed over a period of ten years generally beginning with the year in which the building is placed_in_service or if the taxpayer makes an election beginning in the following year in order to supplement the federal program state a provides a low-income_housing tax_credit state credit to certain taxpayers who are allocated a sec_42 credit on or after date statute a this state credit piggybacks on the sec_42 credit as described further below the state credit can be taken either in the form of a refundable_credit or a loan taxpayers who file applications with m to obtain an allocation of the sec_42 credit may be either using the cash_receipts_and_disbursements_method of accounting or an accrual_method of accounting you m have inquired whether a taxpayer applicant that represents on its full application_for a sec_42 credit allocation submitted to m that it will subsequently elect under statute a to receive a loan from m instead of the refundable state credit will nonetheless be considered to have received or be entitled to the state credit for purposes of sec_61 and sec_451 of the code the answer affects the analysis of m's information reporting requirements under sec_6041 of the code sec_42 credit procedure in state a m is a self-supporting public agency created under the laws of state a to operate federal and state housing programs in order to obtain an allocation of the sec_42 credit taxpayer applicants file preliminary applications followed by full applications with m in accordance with the provisions of the annual qap the low-income_housing tax_credit qualified_allocation_plan for the state of a as amended qap provides that preliminary applications were due during january of and full applications were due during may of qap l after m reviews the full applications it awards a reservation of credit authority to the projects that best meet the qap criteria pursuant to the qap this occurred during august of the fact that a credit_amount has been reserved does not mean that the actual allocation of the credit has been made that occurs at a subsequent time during the same calendar_year there are two methods for allocating sec_42 credits one method of allocating is by the issuance of a form_8609 low-income_housing_credit allocation certification the form_8609 also serves as an information reporting document the other method of allocating is by the issuance of a carryover allocation document the general_rule under sec_42 of the code is that an allocation of credit is effective only if it is made by the close of the year that the building is placed_in_service under sec_42 the state_agency is responsible for ensuring that the amount of credit allocated or received in the case of credit predicated upon tax-exempt_bond financing does not exceed the amount necessary to ensure project feasibility as a result final cost certifications for the project are required before the state_agency will issue a form_8609 because final cost certifications are usually not obtained before the close of the year a building is placed-in-service and the information on part i of the form_8609 must reflect the proper amount of credit allocated or received the form_8609 is rarely used as the document to allocate sec_42 credit rather the issuance of a carryover allocating document is the prevalent method by which a state_agency makes an allocation of sec_42 credit a carryover allocation does not require completion of the project in the same year as the allocation a carryover allocation can be made if at least of the reasonably anticipated costs of the project are incurred by the later of six months after the allocation is made or the end of the calendar_year in which the allocation is made and the building is placed_in_service by the end of the second calendar_year following the year of the allocation in this scenario after a credit reservation award has been made the taxpayer applies for a carryover allocation and the state housing agency issues a carryover allocation document pursuant to sec_1_42-6 of the income_tax regulations once the building is placed_in_service and the final costs have been certified the taxpayer applies for the form_8609 which at this point serves as an information reporting document state credit procedure state a law provides that a taxpayer may elect to receive the state credit in the form of either a refundable_credit or a loan from m when a taxpayer submits to m a request to receive a carryover allocation of sec_42 credit the taxpayer must elect a method for receiving the state credit a taxpayer may elect to receive the state credit in the form of either a direct_tax refund or a loan generated by transferring the state credit to m see subsection d of statute a as discussed above a taxpayer submits a request to receive a carryover allocation after the taxpayer submits a full application to m and is notified by m that a sec_42 credit reservation has been made statute a provides the general_rule that a taxpayer may claim the state credit on a return filed for the taxable_year in which the taxpayer receives a carryover allocation in the unusual case in which the taxpayer applicant does not request a carryover allocation subsection e of statute a provides that the taxpayer must make the election at a particular time specified in that subsection such time would occur after the taxpayer submits a full application to m and is notified by m that a sec_42 credit reservation has been made of a sec_42 credit when a taxpayer has elected the refund method the refundable excess of the credit over the amount that is applied to reduce state tax_liability is transferred by the state a department of revenue ador to m which holds the refund in escrow until certain conditions related to project completion are satisfied when a taxpayer applicant has elected the loan method the credit is transferred by ador to m and the taxpayer receives a loan from m the terms of the loan are specified by m in accordance with the annual qap the entire loan must be used to pay down a portion of the then existing construction debt and the loan will not be closed until the outstanding balance on the first-tier construction financing exceeds the total state credit_amount the qap requires applicants to indicate as part of the full application process whether the state credit loan option or refund option will apply to the project this decision may not be changed for the carryover allocation qap p an applicant’s representation that it will elect to receive the loan option or refund option is an important part of the financing for an applicant’s project any misrepresentation in an application document may result in disqualification of that application and revocation of a sec_42 credit allocation qap m also m may revoke sec_42 credits after the project has been placed_in_service if it determines that the owner has failed to implement all representations in the application to m's satisfaction qap n additionally a form_8609 will not be issued until m confirms that the project has adhered to all representations made in the application qap o prior to august of m adopted a policy pursuant to qap p that it will always revoke a sec_42 credit allocation if an applicant purports to make an election under statute a inconsistent with its representation on its full application m has represented that it will enforce that policy sec_451 of the code provides the general_rule that the amount of any item_of_gross_income shall be included in the gross_income for the taxable_year in which received by the taxpayer unless under the method_of_accounting used in computing taxable_income such amount is to be properly accounted for as of a different period sec_1_451-1 of the regulations provides in part that gains profits and income are to be included in gross_income for the taxable_year in which they are actually or constructively received by the taxpayer unless includible for a different year in accordance with the taxpayer’s method_of_accounting under the cash_receipts_and_disbursements_method of accounting_income is includible in gross_income for the taxable_year in which it is actually or constructively received by the taxpayer see also subsection e of statute a provides that a taxpayer applicant subject_to the provisions of that subsection claims the state credit at a particular time specified in that subsection sec_1_451-2 under an accrual_method of accounting_income is includible in gross_income when all the events have occurred that fix the right to receive such income and the amount thereof can be determined with reasonable accuracy statute a requires a taxpayer applicant to make the election between the loan option or refund option when it submits to m a request to receive a carryover allocation or if a taxpayer does not submit to m a request to receive a carryover allocation at the time specified in subsection e of statute a however the qap requires applicants to indicate whether the loan option or refund option under statute a will apply to the project when the applicant submits its full application to m a full application is submitted before the times specified in statute a m will always revoke a sec_42 credit allocation if a taxpayer applicant purports to make an election at the times specified in statute a inconsistent with its representation on its full application if a taxpayer does not have a sec_42 credit allocation that taxpayer is not entitled to the state credit based on the information and representations provided and assuming that the actual application process is conducted substantially as described above we conclude that taxpayer applicants who represent on their full application_for a sec_42 credit allocation submitted to m that they will subsequently elect under statute a to receive a loan from m instead of the refundable state credit will not be considered to have received or be entitled to the state credit for purposes of sec_61 and sec_451 this letter_ruling is based on facts and representations provided by m and is limited to the matters specifically addressed no opinion is expressed as to the tax treatment of the transactions considered herein under the provisions of any other sections of the code or regulations which may be applicable thereto or the tax treatment of any conditions existing at the time of or effects resulting from such transactions which are not specifically addressed herein more specifically no opinion is expressed as to whether any particular loan elected by an n program participant under the loan option described herein constitutes a true loan or true indebtedness for federal_income_tax purposes as represented by the taxpayer this determination is inherently factual must be made on a case-by-case basis and is subject_to verification upon examination by m's irs industry director because it could help resolve possible federal tax issues a copy of this letter_ruling should be maintained with m's permanent records pursuant to a power_of_attorney currently on file with this office a copy of this letter is being sent to m's designated authorized representative a copy of this letter_ruling is also being forwarded to the taxpayer's industry director this ruling is directed only to the taxpayer who requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited as precedent sincerely yours associate chief_counsel income_tax accounting by______________________________ william a jackson chief branch enclosures copy of this letter copy for sec_6110 purposes
